Title: Instructions to Ezekiel Cheever, 10 November 1776
From: Washington, George
To: Cheever, Ezekiel



Sir
[White Plains, 10 November 1776]

As the Army (at least part of it) is near the period of its dissolution, you are to exert yourself to the utmost in recovering all the Arms & other Stores which have been issued by you to the several Corps (whether Continental or militia) in the Service of the United States—Such of the Arms as are unserviceable & cannot be repaired by the Armourers of the Army are to be packed in Chests with an Inventory thereof & numbered in order that they may be sent to the Board of War at Philadelphia or delivered to their Order for the purpose of Repair.
All the other Stores are to be deposited in carefull Order in some safe Place near the Winter Quarters of the Troops on the East Side of Hudson’s River, comprehending the Stores taken from them.
You will remain on this Side (that is the East Side) till farther Orders & be particularly attentive to the above directions—I shall appoint some Person to do this Duty on the West Side of the River, who you are to furnish with a List of such Articles as the Troops there have drawn from you.
Give particular Attention to the makers of Cartridges that there may be no want of this Article—and as a part of the Army are removing to the Jerseys, under the Supposition that the Enemy are bending their Course that way—consult with Colo. Knox on the Stores necessary for their Use & see they are forwarded.
It is unnecessary to add that the Troops under General Lee, will also cross Hudson’s River, if it shou’d be necessary in consequence of the

Enemy’s throwing their Force over. Given at Head Quarters near the White Plains this 10th Day of Novr 1776.
